In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00329-CV


    WESTCHESTER SURPLUS LINES INSURANCE COMPANY, ET AL., RELATORS

                                     ORIGINAL PROCEEDING

                                         November 8, 2022
                 ORDER ON MOTION FOR TEMPORARY RELIEF
                         Before QUINN, C.J., and PARKER, and DOSS, JJ.


        Relators, 1 have filed a petition for writ of mandamus with this Court seeking an

order directing Respondent, the Honorable William Sowder, to vacate his November 1,



        1 Relators allege to be the property insurers of real party in interest, Lubbock Independent School
District. According to a statement in the petition for mandamus, they are: “First Specialty Insurance
Corporation, now known as ‘Swiss Re Corporate Solutions Capacity Insurance Corporation,’ Colony
Insurance Company, Crum & Forster Specialty Insurance Company, Falls Lake Fire and Casualty
Insurance Company, Argonaut Management Services, Inc., Underwriters at Lloyd’s, London (Canopius
Syndicate 4444), Everest Indemnity Insurance Company, Landmark American Insurance Company,
Underwriters at Lloyd’s, London (Argo Syndicate 1200), Underwriters at Lloyd’s, London (Brit Syndicate
2987), Underwriters At Lloyd’s, London (Brit Syndicate 2988), Evanston Insurance Company, Arch
Specialty Insurance Company, Western World Insurance Company, Lexington Insurance Company, Mitsui
Sumitomo Insurance Company Of America, Scottsdale Insurance Company, and Westchester Surplus
Lines Insurance Company.”

        First Specialty Insurance Corporation and Argonaut Management Services, Inc., are alleged to join
Relators’ Petition, subject to certain limitations. Everest Indemnity Insurance Company is allegedly named
improperly in this suit as “Everest Insurance Company.” For purposes of identity in addressing this motion,
2022 order denying their plea in abatement and enter an order granting their plea in

abatement. 2 Contemporaneous to the filing of their petition, Relators have filed a motion

to stay proceedings pending review of their petition.

        An appellate court, pursuant to Rule 52.10(b) of the Texas Rules of Appellate

Procedure, may grant “any just relief” pending the disposition of an original petition

without notice. TEX. R. APP. P. 52.10(b). Just relief may include staying the enforcement

of an order for purposes of protecting the jurisdiction of the appellate court by maintaining

the status quo of the underlying proceeding while the court considers the merits of the

original proceeding. In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999, orig.

proceeding) (Rule 52.10 exists to afford court opportunity to address dispute

encompassed within petition for mandamus by maintaining status quo until it can address

that dispute).

        Relators’ motion to stay all proceedings in trial court cause number DC-2022-CV-

0909 was filed November 4, 2022. To afford sufficient time for this Court to review the

merits of the petition for writ of mandamus, the motion to stay trial court proceedings is

granted. All trial court proceedings in trial court cause number DC-2022-CV-0909 are

stayed until further order of this Court.

                                                                 Per Curiam




we define “Relators” as each of the foregoing entities. We express no opinion as to the sufficiency of the
limitations or names alleged by any party.
        2 See TEX. INS. CODE ANN. § 542A.005 (providing procedure of abatement of action if a person
against whom an action to which Chapter 542A applies is pending did not receive a presuit notice complying
with Section 542A.003).

                                                    2